Citation Nr: 0323816	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left knee injury.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The appellant had active duty for training from August 1976 
to February 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in November 1998 
for additional development of the record.  



FINDINGS OF FACT

The appellant currently is shown as likely as not to have 
left knee pain and other residuals of a ligament injury 
suffered in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his 
left knee disability manifested by the residuals of a 
ligament injury with pain was incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b), 7104 (West 2002); 38 C.F.R. § 
3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he suffers from the residuals of a 
left knee injury that was incurred during service.  He notes 
that he was held over two weeks in basic training because of 
the injury and underwent physical therapy after his transfer 
to Fort Rucker.  

The service medical records reported that the appellant had 
normal lower extremities at the time of the separation 
examination in November 1976.  

However, in a subsequent retention examination conducted in 
September 1980, it was noted that the appellant had sustained 
a left knee injury during basic training in 1976 which had 
resulted in chronic pain and difficulty with weight bearing.  
A possible history of torn ligaments in October 1976 and a 
re-injury of the leg in 1980 was noted.  

In addition, a physician's note from the Brockton Hospital in 
July 1980 noted that the appellant had injured his knee 
playing basketball and had a previous injury to the same knee 
in the Army.  

A September 1980 letter from the Brockton Orthopedic 
Associates noted that the appellant had injured his left knee 
on or about July 14, 1980 playing basketball and had 
originally injured his knee in the military three years prior 
thereto.  X-ray studies at that time showed some old changes 
suggestive of cruciate ligament injury with some avulsion of 
the tibial spines.  The doctor noted that there was evidence 
of fragmentation of the anterior part of the tibial plateau 
in the area of the attachment of the anterior cruciate 
ligament with appeared to be old.  

In his August 1996 Substantive Appeal, the appellant reported 
that he was held over two weeks in basic training because of 
his knee injury.  He indicated that he could not attend his 
graduation from basic training.  

In addition, the appellant submitted copies of photographs 
from Fort Jackson, South Carolina from October 1976 
reportedly showing him with crutches, standing with two other 
soldiers.  The appellant also noted that he underwent 
physical therapy for the knee injury when he was transferred 
to Fort Rucker.  

In November 1998, the case was remanded back to the RO for 
further development of the record.  Specifically, the Board 
directed that the RO obtain copies of the medical records 
from Fort Rucker in 1977 showing physical therapy for a left 
knee injury sustained in 1976.  In addition, the Board 
directed that the appellant be examined to determine the 
current nature and likely etiology of the claimed left knee 
disability.  

The RO apparently contacted the Massachusetts Adjutant 
General in an attempt to obtain additional medical records, 
specifically those for treatment and physical therapy at a 
medical facility at Fort Rucker Alabama in January 1977.  

The Massachusetts Adjutant General's office replied that the 
appellant's records were apparently at the NPRC in St. Louis, 
Missouri, but that they were unable to obtain them without a 
signed authorization for their release.  

It is unclear if the RO thereafter attempted to contact NPRC 
directly.  A March 2003 response to a request for information 
indicated that there were no service medical records or 
hospital records for the appellant at "Code 13."  

In April 2003, the appellant was afforded a VA examination.  
The examiner noted that he had left knee pain status post 
torn ligament according to the claims file in 1980 after a 
basketball injury.  

The examiner noted that, upon review of the claims file, 
there was no record of an injury while in the military 
service during the time frame that the patient stated he had 
an injury, i.e. 1976.  The appellant stated that the initial 
injury occurred during basic training with no proof of that 
occurrence, but there was proof of an occurrence in 1980 
when, during a basketball game, he injured his left knee and 
was treated for that injury for a prolonged period of time 
between 1980 and 1981.  

The question as to what was the likely etiology of the injury 
was noted to be difficult to say because the appellant did 
have an injury that was documented and reported an injury 
that should have been documented but there was no 
documentation.  So based on the information that the examiner 
had, he could only conclude that the abnormalities of his 
left knee were most likely related to his nonservice 
connected basketball injury in 1980.  

However, the examiner in this case did not apparently 
consider or address the x-ray evidence mentioned in the 
private records from 1980 that the appellant had the 
residuals of an old injury to the left knee.  This was 
identified as being evidence of fragmentation of the anterior 
part of the tibial plateau in the area of the attachment of 
the anterior cruciate ligament which appeared to be old.  
Clearly, any current complaints of left knee pain could not 
be dissociated from such an injury.  

Significantly, the later service medical records do refer to 
a history of a left knee injury in 1976 based on this x-ray 
evidence.  There is no actual documentation showing treatment 
for that apparent injury, but the appellant has provided 
statements and photographic evidence that tends to verify the 
incurrence of the alleged injury in 1976.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  

Based on its review of the entire record, including the 
appellant's credible assertions, the Board finds that the 
evidence is in relative equipoise in showing that, during 
service, he suffered a left knee injury that was manifested 
by fragmentation of the anterior part of the tibial plateau 
in the area of the attachment of the anterior cruciate 
ligament and current complaints of left knee pain.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the residuals of a left knee 
ligament injury with pain.  38 U.S.C.A.. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2002).  



ORDER

Service connection for the residuals of a left knee ligament 
injury with pain is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



